Citation Nr: 0205797	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-32 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
eye disorder as secondary to exposure to ionizing radiation. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
muscle spasms as secondary to exposure to ionizing radiation.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches as secondary to exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1957.  The veteran participated in Operation PLUMBBOB 
in 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The veteran testified at an RO 
hearing in June 1997.  Although the veteran indicated that he 
wanted a Central Office (CO) Board hearing in a March 1998 
statement, he later withdrew his request for a CO hearing in 
a November 1998 statement.  38 C.F.R. § 20.704(e) (2001).

In February 2000, the Board remanded this case back to the RO 
to furnish the veteran and his representative with the 
provisions of 38 C.F.R. § 3.156(a) and the Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) decision.  This having been 
accomplished, the case is before the Board for further 
appellate review.

In a March 2002 informal hearing presentation, the veteran's 
representative again appears to be raising the question of 
entitlement to service connection for a back disorder, a 
disability manifested by loss of hair, weakness of the body 
and swollen joints, loss of teeth and an unspecified tumor as 
secondary to exposure to ionizing radiation, which were 
denied as not well grounded in the February 2000 Board 
decision that remanded the three issues on appeal to the RO.  
That decision is final.  These issues are referred to the RO 
for appropriate action as it is unclear whether the veteran 
wants these issues reopened for adjudication following the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C. §§  5100, 5102, 5103, 5103A, 5106, 5107, 5126).  
The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim.


FINDINGS OF FACT

1.  In a May 1958 rating decision, the RO denied service 
connection for an eye condition; the veteran was informed of 
this decision the next month but did not respond within one 
year of such notification.

2.  Evidence added to the record since the May 1958 rating 
decision is not, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for entitlement to service connection for an eye disorder.

3.  In a February 1986 rating decision, the RO denied service 
connection for headaches and muscle spasms as due to exposure 
to ionizing radiation; the veteran was informed of this 
decision the next month but did not perfect an appeal within 
one year of such notification.

4.  Evidence added to the record since the February 1986 
rating decision is not, either by itself or in connection 
with evidence already of record, so significant that it must 
be considered to decide fairly the merits of the veteran's 
claims for entitlement to service connection for headaches 
and muscle spasms as secondary to exposure to ionizing 
radiation.



CONCLUSIONS OF LAW

1.  The May 1958 rating decision, denying service connection 
for an eye condition, is final.  §§ 5103A, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2.  New and material evidence has not been received since the 
May 1958 rating decision to reopen the veteran's claim for 
service connection for an eye disorder.  38 U.S.C.A. §§  
5103A, 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 20.302, 20.1103 (2001); 66 Fed. Reg. 
45,620, 45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.362(a)).

3.  The February 1986 rating decision, denying service 
connection for muscle spasms, is final.  §§ 5103A, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

4.  New and material evidence has not been received since the 
February 1986 rating decision to reopen the veteran's claim 
for service connection for muscle spasms.  38 U.S.C.A. §§  
5103A, 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 20.302, 20.1103 (2001); 66 Fed. Reg. 
45,620, 45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.362(a)).

5.  The February 1986 rating decision, denying service 
connection for headaches, is final.  §§ 5103A, 7105 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 20.1103 (2001).

6.  New and material evidence has not been received since the 
February 1986 rating decision to reopen the veteran's claim 
for service connection for headaches.  38 U.S.C.A. §§  5103A, 
5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 20.302, 20.1103 (2001); 66 Fed. Reg. 45,620, 
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.362(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the VCAA became law.  This 
liberalizing legislation is applicable to the veteran's 
claims.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
It essentially eliminates the requirement that a claimant 
submit evidence of a well- grounded claim, requires VA to 
notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA issued 
regulations to implement the VCAA in August 2001.  See 66 
Fed. Reg. 45,620, 45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  Moreover, 
the provisions of the VCAA do not require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108 
(West 1991).

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether to 
reopen the veteran's claims for service connection for an eye 
disorder, muscle spasms and headaches as the RO has complied 
with the notice and duty to assist provisions of the VCAA.  
In this regard, the Board notes that collectively, in a 
September 1997 statement of the case and February and 
December 2000 and November 2001 supplemental statements of 
the case and a letter dated December 19, 2000, the RO advised 
the veteran of the information needed to reopen and to 
substantiate his service-connection claims and the provisions 
of the VCAA.  Available records have been associated with the 
claims file.  The veteran and his representative have been 
given the opportunity to supplement the record, and the 
transcript of the veteran's testimony at an RO hearing and 
additional statements from the veteran and his representative 
have been associated with the claims file.  Furthermore, the 
Board is not aware of the existence of additional relevant 
evidence that could serve to reopen the veteran's claims for 
service connection.  Therefore, the Board may proceed with 
its appellate review without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

New and Material Claims

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for an eye 
disorder, muscle spasms and headaches, to include as 
secondary to exposure to ionizing radiation.  The requirement 
of submitting new and material evidence to reopen a claim is 
a material legal issue that the Board is required to address 
on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for an eye condition 
accompanied by dizzy spells and headaches, in a May 1958 
rating decision, noting that his headaches were considered 
part of his eye condition, exophoria, which as a 
constitutional or development abnormality was not a 
disability under VA regulations.  By a letter dated June 2, 
1958, the veteran was notified of the RO's action and was 
advised of his appellate rights, but no appeal was initiated 
within one year of the notification.  In a February 1986 
rating decision, the RO denied service connection for 
headaches and muscle spasms as due to exposure to ionizing 
radiation.  The RO noted that the veteran did participate in 
Operation PLUMBBOB in 1957 and that according to the service 
department, the veteran was exposed at most to a 
reconstructed radiation dose of 0 rem, gamma, and less than 
0.001 rem, neutron; and that VA examination reflected 
complaints of headaches and generalized muscle spasms of the 
lower back, arms, legs, hands, and feet without any evidence 
of irradiation burns or residual skin lesions or muscle 
spasms; that range of motion of the arms and legs was within 
normal limits; and that headaches and muscle spasms were not 
radiogenic diseases as defined by 38 C.F.R. § 3.311.  By a 
letter dated March 10, 1986, the veteran was notified of the 
RO's action and was advised of his appellate rights, but no 
appeal was perfected within one year of notification.  In 
April 1997, the veteran sought to reopen his claims for 
service connection for floaters in the eyes, muscle spasms, 
and headaches.  In a July 1997 rating decision, the subject 
of this appeal, the RO determined that no new and material 
evidence adequate to reopen the claims for service connection 
for floaters in the eyes, muscle spasms, and headaches had 
been submitted.  The veteran was notified of this decision 
and was advised of his appellate rights in August 1997 and he 
perfected an appeal within one year of notification.

Since the veteran did not perfect an appeal of the May 1958 
and February 1986 RO decisions, they became final and are not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.1103 (2001).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge, 155 F.3d at 1359-60.  
New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).  The Board has reviewed all the 
evidence of record, and for the reasons and bases set forth 
below concludes that new and material evidence has not been 
received to reopen the veteran's claims for service 
connection for service connection for floaters in the eyes, 
muscle spasms, and headaches.  See 38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. § 3.156(a).

The veteran contends that the claimed disorders are due to 
exposure to ionizing radiation.  Initially, the Board 
observes that VA's ionizing radiation regulations were 
promulgated and have been revised since the RO's May 1968 and 
February 1986 decisions.  In October 1984, Congress enacted 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act ("the 1984 Act"), Pub. L. No. 98-542, 98 Stat. 
2725, authorizing the VA to conduct rulemaking to determine 
which diseases would be deemed service connected for all 
diseases claimed to be caused by exposure to ionizing 
radiation in service.  As a result of this statute, VA 
promulgated 38 C.F.R. § 3.311b (now 38 C.F.R. § 3.311), 
providing a list of "radiogenic" diseases, i.e., diseases 
"which may be induced by ionizing radiation." 38 C.F.R. § 
3.311(b)(2).  The 1984 Act did not create a "presumption" of 
service connection for radiogenic diseases, but rather the 
Act directed VA to "'establish guidelines and (where 
appropriate) standards and criteria' for resolving benefit 
claims relating to exposure to radiation . . .." Ramey v. 
Gober, 120 F.3d 1239, 1242 (Fed. Cir. 1997) (quoting § 
5(a)(1), 98 Stat. at 2727).  Pursuant to the 1984 Act, the VA 
promulgated 38 C.F.R. § 3.311b, which created procedural 
advantages for those who establish that they are entitled to 
have their claims processed under that provision but which, 
like the statute, did not create a "presumption" of service 
connection as that term is usually understood, i.e., as a 
rule that proof of contraction of a particular disease within 
a specified time period establishes service connection in the 
absence of affirmative proof to the contrary.  Ramey, 120 
F.3d. at 1248 (noting that the use of the term "presumption 
of service connection" in connection with section 3.311 in 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), was dictum).  
Over the years, VA amended 38 C.F.R. § 3.311 (2001) to add 
more diseases to the list of radiogenic diseases.  For 
example, on October 13, 1995, VA amended 38 C.F.R. § 3.311 to 
add "lymphomas other than Hodgkin's disease" to the list of 
radiogenic diseases.  60 Fed. Reg. 53,276 (Oct. 13, 1995). 

On May 20, 1988, Congress enacted the Radiation-Exposed 
Veterans Compensation Act of 1988 ("the 1988 Act"), Pub. L. 
No. 100-321, 102 Stat. 485 (1988), codified at 38 U.S.C. § 
1112(c) (West 1991 & Supp. 2001) and implemented by 38 
C.F.R.§ 3.309 (2001), which, unlike the 1984 Act, did provide 
a presumption of service connection for certain diseases, 
including lymphomas (except Hodgkin's disease), which become 
manifest in a radiation-exposed veteran within specified 
latency periods.  The 1988 Act was made effective on May 1, 
1988.  The implementing regulation defines "radiation-exposed 
veteran" to include a veteran who, while serving on active 
duty, participated in a radiation-risk activity.  38 C.F.R. § 
3.309(d)(3)(i).  The term "radiation-risk activity" includes 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device.  38 C.F.R. § 
3.309(d)(3)(ii)(A).  The term "onsite participation" includes 
presence at the test site or other test staging areas during 
the operational period of May 28, 1957 through October 22, 
1957 for Operation PLUMBOB.  38 C.F.R. 
§ 3.309(d)(3)(v)(N).  On January 25, 2002, VA amended 
38 C.F.R. § 3.309 to add cancers of the bone, brain. colon, 
lung and ovary to the list of diseases and amended 
"radiation-risk activity" to include service of at least 250 
days before February 1, 1992, on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee, 
under specified conditions.  See 38 § U.S.C. 1112(c)(3)(B); 
38 C.F.R. § 3.309(d).  67 Fed. Reg. 3612, 3616 (Jan. 25, 
2002).

It is possible for a change in the regulations to constitute 
new and material evidence.  Under a line of cases including 
Spencer v. Brown, 17 F.3d. 368, 371-2 (1994), Routen v. West, 
142 F.3d 1434, 1141-2 (Fed. Cir. 1998), Boggs v. West, 11 
Vet. App. 334, 342 (1998), and Anglin v. West, 11 Vet. App. 
361, 368 (1998), a new VA regulation may create a new basis 
for entitlement or a new cause of action.  But, even taking 
the changes in the ionizing radiation regulations into 
consideration, the veteran's claimed muscle spasms, headaches 
and eye disorders still are not part of the list of 
disabilities that can be presumptively service-connected 
based on exposure to ionizing radiation.  See 38 U.S.C. § 
1112; 38 C.F.R. §§  3.309, 3.311.  Accordingly, changes in 
the regulations since 1958 and 1986 do not avail the veteran.

Eye Disorder

The pertinent evidence that was of record at the time of the 
RO's May 1958 decision consisted primarily of his service 
medical records and an April 1958 VA examination report.  
Those records show that at his induction examination the 
veteran had blepharitis of the eyes and was found fit for 
duty.  Service medical records also include treatment for an 
eye condition with dizzy spells and headaches.  But at the 
time of separation, no diagnosis of a disease or disability 
of the eyes was shown.  On VA examination, mild exophoria, 
convergence insufficiency was found and the dizzy spells and 
headaches were considered part of the eye condition, which 
was a constitutional or developmental abnormality, not a 
disability under VA regulations.
 
The additional evidence that has been associated with the 
claims file since the RO's May 1958 decision includes: VA 
records dated in 1979 showing treatment for anisometropia; a 
January 1986 VA examination report showing complaints of 
headaches and generalized muscle spasms of the lower back, 
arms, legs, hands and feet, no demonstrable evidence of 
irradiation burns or residual skin lesions, muscle spasms, or 
a disorder of the upper or lower extremities; an April 1985 
Marine Corps Nuclear Test Personnel review indicating that 
the veteran participated in Operation PLUMBBOB; private 
hospital records from the Allegheny General Hospital 
indicating treatment for various conditions including 
blackouts spells; a July 1994 VA examination reflecting 
amblyopia; a transcript of a June 1997 RO hearing; outpatient 
treatment records from Dr. H. D. S. showing treatment for 
neck and low back pain and strain due to a motor vehicle 
accident; November 1991 and January 1992 Social Security 
Administration decisions; various letters from Dr. H. D. S. 
reporting complaints of several problems including 
neurasthenia, recurrent headaches, involuntary leg spasms, 
skin rashes, lethargy, back problems and increasingly poor 
vision, which the veteran ascribed to radiation exposure and 
to which the physician indicated that he was not an expert 
and informed the veteran that he needed to see a specialist; 
a copy of a July 1957 newspaper article confirming that the 
veteran participated in atomic testing; and various 
statements from the veteran and his representative.  The 
medical records added to the claims file since May 1958, 
however, contain no complaints of or treatment for an eye 
disorder for which compensation can be paid under VA 
regulations.  To the extent that this evidence concerns any 
eye disorders, these records document post-service treatment 
for eye complaints.  While this evidence is clearly new, in 
that it is not redundant or cumulative of other evidence 
previously considered, the evidence is not material to the 
issue under consideration and thus, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

In this regard, the Board notes that the new evidence does 
not include a diagnosed eye disorder, for which VA 
compensation may be granted or a medical opinion that an eye 
disorder was incurred in or aggravated by service or by 
exposure to radiation.  The law provides that, with respect 
to questions involving diagnosis or medical causation, 
credible medical evidence is required.  See Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  The Board recognizes that the 
veteran has argued that his current floaters of the eye are 
etiologically related to service.  Similarly, the veteran's 
statements that he has an eye disorder attributable to his 
exposure to radiation in active service do not establish the 
necessary nexus, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions), or provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Based on the 
foregoing, the Board concludes that, inasmuch as no new and 
material evidence has been presented to reopen the previously 
disallowed claim for service connection for an eye disorder, 
the RO's May 1958 decision remains final.  Accordingly, the 
benefit sought on appeal must be denied.  38 C.F.R. 
§ 3.156(a). 

Muscle Spasms and Headaches

The pertinent evidence that was of record at the time of the 
RO's February 1986 decision consisted primarily of his 
service medical records; an April 1958 VA examination report; 
a January 1986 VA examination report showing complaints of 
headaches and generalized muscle spasms of the lower back, 
arms, legs, hands and feet, no demonstrable evidence of 
irradiation burns or residual skin lesions, muscle spasms, or 
a disorder of the upper or lower extremities; an April 1985 
Marine Corps Nuclear Test Personnel review indicating that 
the veteran participated in Operation PLUMBBOB; private 
hospital records from the Allegheny General Hospital 
indicating treatment for various conditions including 
blackouts spells; and various statements from the veteran and 
his representative.  Those records show that service medical 
records include treatment for an eye condition with dizzy 
spells and headaches.  But at the time of separation, no 
diagnosis of a disease or disability was shown.  On VA 
examination in April 1958, the veteran was diagnosed with 
mild exophoria, convergence insufficiency and the examiner 
indicated that the veteran's dizzy spells and headaches were 
considered part of his eye condition, which was a 
constitutional or developmental abnormality, not a disability 
under VA regulations.
These records also show that the veteran did participate in 
Operation PLUMBBOB in 1957 and that according to the service 
department, the veteran was exposed at most to a 
reconstructed radiation dose felt to be 0 rem, gamma, and 
less than 0.001 rem, neutron; and that a January 1986 VA 
examination reflected complaints of headaches and generalized 
muscle spasms of the lower back, arms, legs, hands, and feet 
but showed no demonstrable evidence of irradiation burns or 
residual skin lesions, muscle spasms, or a disorder of the 
upper or lower extremities.  As the claimed headaches and 
muscle spasms were not radiogenic diseases as defined by 
38 C.F.R. § 3.311, nor was there evidence linking them to 
service or to a service-connected disorder, the veteran's 
claim was denied.

The additional evidence that has been associated with the 
claims file since the RO's February 1986 decision includes: 
VA records dated in 1979 showing treatment for headaches due 
to an eye problem and tension; a transcript of a June 1997 RO 
hearing; outpatient treatment records from Dr. H. D. S. 
showing treatment for neck and low back pain and strain due 
to a motor vehicle accident; November 1991 and January 1992 
Social Security Administration decisions; various letters 
from Dr. H. D. S. reporting complaints of several problems 
including neurasthenia, recurrent headaches, involuntary leg 
spasms, skin rashes, lethargy, back problems and increasingly 
poor vision, which the veteran ascribed to radiation exposure 
and to which the physician indicated that he was not an 
expert and informed the veteran that he needed to see a 
specialist; a copy of a July 1957 newspaper article 
confirming that the veteran participated in atomic testing; 
and various statements from the veteran and his 
representative.

The pertinent records added to the claims file since February 
1986, however, contain no competent medical evidence linking 
claimed muscle spasms or headaches to service or to exposure 
to radiation.  To the extent that this evidence concerns 
muscle spasms and headaches, these records document post-
service treatment for muscle spasms apparently as residuals 
of a motor vehicle accident and headaches due to tension or a 
non-service connected eye disorder.  The newspaper article 
and copies of Marine Corps correspondence to the veteran 
merely confirm that the veteran was present at Operation 
PLUMBBOB and what his reconstructed radiation dose was.  The 
records and statements from Dr. H. D. S. show treatment for 
neck and low back pain and strain due to a motor vehicle 
accident and the physician's statement that he told the 
veteran to see a specialist about the veteran's belief that 
his problems are tied to exposure to radiation, since the 
physician was not an expert in that field of medicine.  While 
some of this evidence is clearly new, in that it is not 
redundant or cumulative of other evidence previously 
considered, the evidence is not material to the issue under 
consideration and thus, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

In this regard, the Board notes that the new evidence does 
not include a currently diagnosed muscle or headache 
disorder, which competent medical evidence has linked to 
service or to exposure to radiation.  The law provides that, 
with respect to questions involving diagnosis or medical 
causation, credible medical evidence is required.  See 
Lathan, 7 Vet. App. at 365.  The Board recognizes that the 
veteran has argued that his claimed disorders are 
etiologically related to service.  Similarly, the veteran's 
statements that he has muscle spasms and headaches 
attributable to his exposure to radiation in active service 
do not establish the necessary nexus, see Espiritu, 2 Vet. 
App. at 494-95, or provide a sufficient basis for reopening 
the previously disallowed claim.  See Moray, 5 Vet. App. at 
214.  Based on the foregoing, the Board concludes that, 
inasmuch as no new and material evidence has been presented 
to reopen the previously disallowed claims for service 
connection for muscle spasms or headaches, the RO's February 
1986 decision remains final.  Accordingly, the benefits 
sought on appeal must be denied.  38 C.F.R. § 3.156(a). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claims for 
service connection for the claimed disorders and to explain 
why his current attempt to reopen the claims has failed. 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for an eye disorder, the claim 
is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for muscle spasms, the claim 
is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for headaches, the claim is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

